Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         06-JUN-2019
                                                         09:13 AM
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

           ROBERT H. JOSLIN dba HAWAII PUBLIC ADJUSTERS,
          Petitioner/Plaintiff-Appellee/Cross-Appellant,
                                 v.
     OTA CAMP-MAKIBAKA ASSOCIATION, INC., a Hawaii nonprofit
   corporation, Respondent/Defendant-Appellant/Cross-Appellee,
                                and
                TAIRA PROCTOR and MELINDA DOMAGSAC,
        Respondents/Defendants-Appellees/Cross-Appellees,
                                and
            ALTERRA EXCESS & SURPLUS INSURANCE COMPANY,
         Respondent/Interpleader-Appellee/Cross-Appellee.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CIV. NO. 14-1-2086-10 (KKS))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawaii Revised Statutes § 602-59

(2016); see also Hawaii Rules of Appellate Procedure (“HRAP”)

Rule 36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioner/Plaintiff-

Appellee/Cross-Appellant Robert H. Joslin’s application for writ
of certiorari, filed on June 3, 2019, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2017).   (“The application shall be filed within 30 days

after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, unless the time for filing the

application is extended in accordance with this Rule.”).

         DATED:   Honolulu, Hawaii, June 6, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2